Citation Nr: 1404351	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decision of August 2007, of the Atlanta, Georgia, Regional Office (RO), of the Department of Veterans Affairs.

In an August 2004 rating decision, the Veteran was granted service connection for his tinnitus with an evaluation of 10 percent and bilateral hearing loss with a noncompensable evaluation.  In October 2006 the Veteran filed a claim for a 'service connected disability of sleep and hearing disorders.'  The RO interpreted this as a claim for service connection for sleep apnea and an increased rating claim for bilateral hearing loss and tinnitus.  The claim for an increased rating for tinnitus are addressed in the decision below. 

The claim for entitlement to a compensable rating for bilateral hearing loss and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.  

2.  The Veteran's service-connected tinnitus has not been shown to be so exceptional or unusual-with such related factors as marked interference with employment and/or repeated hospitalization-to render the schedular criteria for rating the disability inadequate, and to warrant the assignment of a higher rating on an extra-schedular basis.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2013).

2.  The criteria for an increased disability rating greater than 10 percent for tinnitus on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to the initial adjudication of the Veteran's claim, a letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37(2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and 'daily life' notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the January 2007 notice letter.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied with respect to the Veteran's claims for an increased rating of his service-connected tinnitus.  The Veteran's service treatment records are in the file.  In addition, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate a VA audiological examination in August 2007.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected tinnitus since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the available evidence.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected


II.  Increased Schedular Rating

The Veteran contends that his service-connected tinnitus is more disabling than currently evaluated.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The facts of this case are not in dispute.  The Veteran was granted service connection for his tinnitus with a 10 percent rating in an August 2004 rating decision.  The Veteran's contends that his tinnitus has increased in severity and merits a higher evaluation. 

The Veteran's current bilateral tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Under DC 6260 a 10 percent disability rating is the maximum rating available.  Also, DC 6260 explicitly states it is permissible to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Note 2.  While the Veteran experiences tinnitus in both ears, the Board concludes that the currently assigned 10 percent disability rating is the highest rating assignable under DC 6260.  Although the Veteran may argue that because he has bilateral tinnitus, each ear should be rated separately, there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Because there is a specific diagnostic code to evaluate tinnitus, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the rating assigned is appropriate and there is no basis for higher schedular ratings.  

III.  Extraschedular Rating 

The remaining question is whether referral for extraschedular consideration is warranted for the Veteran's tinnitus.  VA's Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. Id.

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60. See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); See also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

The Board finds that, in this case, the schedular evaluations are not inadequate for the Veteran's tinnitus.  Significantly, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the tinnitus is inadequate.  Here, the Veteran reports that his tinnitus occurs weekly and lasts for about a minute.  A 10 percent rating for tinnitus is granted when there is a showing that it is recurrent.  The rating criteria reasonably describes the Veteran's disability level and symptomatology as due solely to the Veteran's tinnitus, and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than persistent ringing in both ears.

IV.  Total Disability Rating Based on Individual Unemployability (TDIU)

The evidence, including the Veteran's testimony, does not reflect that the Veteran's bilateral tinnitus causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

V.  Staged Rating

The Board has considered evidence over the entire rating interval, beginning from the October 26, 2006, date of receipt of claim for the Veteran's service-connected tinnitus.  The Board finds no lesser or greater intervals during this period for which a compensable rating would be warranted for the Veteran's tinnitus, and hence staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings for increased rating claims); Fender son v. West, 12 Vet. App 119 (1999) (staged ratings for initial rating claims).

For the foregoing reasons, the preponderance of the evidence is against the claim in excess of 10 percent for tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A disability evaluation greater than 10 percent for tinnitus is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims to entitlement to a compensable rating for bilateral hearing loss and service connection for sleep apnea.

The last audiology exam evaluating the severity of the Veteran's bilateral hearing loss was conducted in August 2007, more than 8 years ago. The Board finds that this examination is inadequate because it is more than two years old.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer, 10 Vet. App. at 403; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran also claims that he currently suffers from sleep apnea, which he claims began in and has continued since service.  In a March 2009 statement, the Veteran states that his exposure to 'chemical agents' during service may have caused 'disabling effects,' including sleep apnea.  Unfortunately, sleep apnea is not a condition listed in 38 C.F.R. § 3.307(a)(6), and thus service connection may not be established on the basis of presumption due to exposure of herbicide agents.  Service connection may, however, be established on a direct basis.  

In the March 2009 statement, the Veteran indicates that he was treated at a VA medical center for a stroke in July 2008, which he asserts may be related to his in-service chemical exposure.  However, no treatment records have been associated with the Veteran's claim file regarding his sleep apnea or any effects of chemical exposure.  Therefore, the RO should request VA treatment records relating to the Veteran's sleep apnea and in-service chemical exposure. 

To date, no VA examination has been conducted in conjunction with the Veteran's service connection claim for sleep apnea.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Given the Veteran's complaints of continuity of symptomatology, and assertions of in-service chemical exposure, the Board finds that the criteria set forth under McLendon have been satisfied.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his bilateral hearing loss, sleep apnea, and/or the effects of his claimed in-service chemical exposure.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an appropriate in-person audiology examination to determine the nature and severity of his bilateral hearing loss.  The claims file and a copy of this Remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. §§ 4.85 and/or 4.86.  The pertinent rating criteria must be provided to the examiner.

3.  After the appropriate records have been obtained, the Veteran should be scheduled for a VA compensation examination with an appropriate expert to determine the nature and etiology of his sleep apnea.  The VA examiner must thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The examination report should note that this has been accomplished.  The VA examiner should specifically address the following:

State whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed obstructive sleep apnea is the result of a disease or injury in active duty service, to specifically include the Veteran's claimed in-service chemical exposure.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


